Citation Nr: 9921157	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for bilateral shin 
splints, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from November 1989 to 
June 1993. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the Department of 
Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO), 
denying an increased evaluation for the veteran's service-
connected bilateral shin splints.

The veteran testified at a May 1999 hearing before the 
undersigned Member of the Board in Roanoke, Virginia.  A 
transcript of the veteran's hearing testimony has been 
incorporated into her claims file.


REMAND

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim for increased rating 
is generally well grounded under Section 5107(a) when an 
appellant indicates he (or she) has suffered an increase in 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As 
the claim is well grounded, VA has a duty to assist the veteran 
in the development of the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In the context of an increased rating claim, 
VA's duty to assist includes providing a veteran with a complete 
examination of her service-connected disability.  Wilson v. 
Derwinski, 2 Vet. App. 16 (1991).

The United States Court of Appeals for Veterans Claims (Court) 
addressed VA's duty to assist an increased rating claim in the 
case of Snuffer v. Gober, 10 Vet App. 400 (1997).  In Snuffer, a 
veteran claimed an increased rating for a disability and was 
examined for such disability by VA.  Subsequently, while the 
claim was pending, the veteran asserted that the disability had 
worsened.  In denying her claim, the Board relied on the VA 
examination of record.  The Court vacated the Board decision and 
remanded the claim for a new examination, finding that where a 
veteran complains of increased severity in a disability two years 
after the last examination, VA's duty to assist requires a new 
examination to determine the current severity of the disability. 

In the present case, the veteran testified at her May 1999 travel 
board hearing that pain attributable to her bilateral shin 
splints is worse now than it was when VA last examined her in 
July 1995.  Under these circumstances, a new examination is 
indicated.

The Board also notes that the veteran testified that the pain 
associated with her shin splints prevents her from doing daily 
chores and precludes simple tasks such as stepping up and getting 
down, prolonged walking and running.  The Board observes that on 
VA examination in July 1995, the veteran described pain and 
reported that while working, she frequently has to sit down to 
obtain relief.  However, in evaluating the veteran's bilateral 
shin splints, the examiner did not fully describe the functional 
disability due to pain and weakness as mandated by 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), it was indicated that it was essential that rating 
examinations adequately portray the functional loss resulting 
from service-connected disability.

Accordingly, this case is REMANDED to the RO for the following:

1.  In the event the veteran has received 
recent VA evaluation and/or treatment for 
her service-connected bilateral shin 
splints, up-to-date records of such 
evaluation and treatment should be secured.

2.  The veteran should be scheduled for an 
orthopedic evaluation to evaluate her 
service-connected bilateral shin splints.  
The claims folder and a copy of this REMAND 
must be available to, and reviewed by, the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's service-connected shin splints.  
Consideration should be given to any loss 
due to reduced or excessive excursion, to 
decreased strength, speed, or endurance, or 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the 
appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by her visible behavior, e.g., 
facial expression or wincing on pressure or 
manipulation.  The examiner should express 
an opinion as to whether pain or other 
manifestations occurring during flareups or 
with repeated use could significantly limit 
functional ability of the affected part.  
All opinions expressed should be supported 
by reference to pertinent evidence.

3.  The RO should then review the veteran's 
claim.  If it remains denied, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

No action is required of the veteran until she is notified.  The 
purposes of this REMAND are to obtain clarifying information and 
to meet due process considerations.  The veteran may furnish 
additional evidence in argument while the case is in REMAND 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).





